Order, Supreme Court, New York County (Hortense W. Gabel, J.), entered October 1, 1982, granting the motions of various third-party defendants for an order dismissing the third-party complaint, modified, on the law, without costs, to deny the motion to dismiss the first and second causes of action, and otherwise affirmed. We agree with Special Term’s order to the extent to which it granted the motion to dismiss the third and fourth causes of action in the third-party complaint, and for the reasons stated by Special Term. However, the grounds assigned in Special Term’s opinion dismissing these causes of action appear to have no application to the first and second causes of action, the first alleging in general terms a breach of the warranty of habitability, and the second alleging various forms of damage alleged to have resulted from that supposed breach. These causes of action, the merits of which were not addressed by any party to the appeal, appear to be legally sufficient. Concur — Kupferman, J. P., Sandler, Sullivan, Bloom and Alexandér, JJ.